In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Huttner, J.), dated August 6, 2003, which denied her motion to vacate the dismissal of the action and to restore the case to the trial calendar.
Ordered that the order is reversed, on the law, the facts, and as an exercise of discretion, without costs or disbursements, the motion is granted, the action is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
In support of her motion to vacate the dismissal of the action upon her failure to proceed when the case was called for trial, and to restore the action to the trial calendar, the plaintiff demonstrated both a reasonable excuse for her default and a meritorious cause of action (see CPLR 5015 [a] [1]; 22 NYCRR 202.27; Basetti v Nour, 287 AD2d 126, 133 [2001]). Accordingly, the motion should have been granted.
An examination of the Supreme Court file in this action discloses that there is no written order concerning the dismissal of this action on May 28, 2002. We take this opportunity to again remind the bench that upon dismissing any matter for any reason, the court should enter a written order stating the basis for dismissal (see Baez v Mohamed, 10 AD3d 623 [2004]; Veramallay v Paim, 5 AD3d 673 [2004]; Basetti v Nour, supra). Ritter, J.P., H. Miller, Schmidt, Crane and Skelos, JJ., concur.